Cobb, J.
1. When in a criminal case, after verdict, an attack is made upon a juror upon the ground that he was not impartial, the trial judge occupies the place of a trior, and his finding that the juror is competent will' not be reversed, unless under all the facts the discretion of the judge' is manifestly abused. No abuse of discretion appears in this case.. Jones v. State, 117 Ga. 710 (4); Sullivan v. State, 121 Ga. 183 (4).
2. A new trial will not be granted in a criminal case because of the relationship, within the prohibited degrees, of a juror to the accused, although such relationship was unknown to the accused or his counsel, until after verdict. Downing v. State, 114 Ga. 30, and cit.
3. There was evidence authorizing a finding that the accused ,was guilty of the offense of voluntary manslaughter', and the judge did not err in. refusing to set aside the verdict convicting him of this offense.

Judgment afp/rmed.


All the Justices concur.